                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                      NO. 7:20-CR-53-1BO(3)



   UNITED STATES OF AMERICA
                                                            NOTICE OF APPEARANCE
        v.

   LESLIE MCCRAE DOWLESS JR.


       Pursuant to Local Rule 44.1(b), the Federal Public Defender for the Eastern District of

North Carolina hereby notifies this Honorable Court that said attorney is representing the above

named defendant in this criminal case.

       Furthermore, by filing this Notice of Appearance, the Federal Public Defender for the

Eastern District of North Carolina certifies that copies of said Notice have been served upon:

TAMIKA GRIFFIN MOSES
Assistant United States Attorney
Eastern District of North Carolina
150 Fayetteville Street, Suite 2100
Raleigh, NC 27601

by electronically filing the foregoing with the Clerk of Court on May 11, 2020, using the

CM/ECF system which will send notification of such filing to the above.

       Respectfully submitted this 11th day of May, 2020.

                                       G. ALAN DuBOIS
                                       Federal Public Defender

                                       /s/ Katherine Shea
                                       KATHERINE SHEA
                                       Assistant Federal Public Defender
                                       Attorney for Defendant
                                       Office of the Federal Public Defender
                                       150 Fayetteville Street, Suite 450
                                       Raleigh, North Carolina 27601
                                       Telephone: 919-856-4236
                                       Fax: 919-856-4477
                                       E-mail: Kat_Shea@fd.org
                                       Member of New York State Bar
                                       LR 57.1 Counsel
                                       Appointed


             Case 7:20-cr-00053-BO Document 16 Filed 05/11/20 Page 1 of 1
